Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 7







State of North Dakota, 		Plaintiff and Appellee



v.



Steven Duane Evans, 		Defendant and Appellant







No. 20170274







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Assistant State’s Attorney, Bismarck, N.D., for plaintiff and appellee.



Steven D. Evans, plaintiff and appellee; submitted on brief.

State v. Evans

No. 20170274



Per Curiam.

[¶1]	Steven Evans appeals from a district court’s order denying his motion for recalculation of credit for time served.  Evans argues he is entitled to an additional 379 days credit for time served, the time between the date of his arrest, until the date he was sentenced.  During this same period, Evans’ probation on an unrelated case was revoked and he was resentenced to a period of incarceration.  We summarily affirm under N.D.R.App.P. 35.1(a)(7), concluding Evans is only entitled to credit for time served between the date he was arrested and the date he began serving time for his probation revocation.  
Gust v. State
, 2006 ND 114, 714 N.W.2d 826 (concluding the defendant was properly credited time served from the date of the arrest until he began serving time for a parole revocation); 
State v. Eugene
, 340 N.W.2d 18 (N.D. 1983) (concluding the defendant was only entitled to credit for time served from incarceration as a direct result of the immediate charge and not for time served as a result of probation revocation).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers